Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul J. Kroon Jr. on 31 August 2021.
The application has been amended as follows: 

In the Claims

	In claim 1, line 15, after “thereof” insert ---extending outwardly away from one another---,
Line 19, change the entire line to read ---pair of hinge protrusions so they cannot be pushed inwardly towards one another inside the connection member away from the first lever.---.
	In claim 6, line 1, change “3” to ---1---.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed wiper device defines structure not fairly taught by the closet prior art to GB publication 1183446 in view of Macpherson (US patent 3,140,501).  In particular, but not limited thereto, the hinge protrusions on either lateral surface of the connection member extend laterally outwardly away from one another. Also, the end of the second lever supports the pair of hinge protrusions so they cannot be pushed inwardly towards one another inside the connection member away from the first lever. The connection member of the GB reference does not include such structure and there appears no prior art teaching to make such so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
09 September 2021